Citation Nr: 0429960	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  97-00 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee disability.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
traumatic phlebothrombosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 1973 
to February 1977 and from February 1978 to August 1994.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas (RO).  The veteran testified 
at a personal hearing before the Board at the RO in June 
2004, and a transcript of the hearing has been added to the 
record.  Also at the hearing, the veteran submitted a 
statement withdrawing his claim for entitlement to service 
connection for hemorrhoids.  Consequently, the issue of 
entitlement to service connection for hemorrhoids is no 
longer part of the veteran's appeal.


FINDINGS OF FACT

1.  The medical evidence of record does not show chronic 
residuals of a right knee injury.  

2.  The medical evidence of record does not show chronic 
residuals of a right shoulder injury.

3.  The medical evidence of record shows hypertension that is 
related to the veteran's military service.

4.  An unappealed March 1995 RO decision denied the veteran's 
claim of entitlement to service connection for traumatic 
phlebothrombosis. 

5.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim has not been received 
since the March 1995 rating decision.


CONCLUSIONS OF LAW

1.  Residuals of a right knee injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Residuals of a right shoulder injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  Hypertension was incurred as a result of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of traumatic 
phlebothrombosis is not new and material, and therefore, the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 20.1100 (2004).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist appears to be circumscribed, the 
notice provisions of the VCAA are applicable.  The United 
States Court of Appeals for Veterans Claims (Court) has 
recently held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In November 2003, a letter was sent to the veteran by the RO, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish service connection.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for providing and what evidence VA would be 
obtaining.  The letter explained what evidence VA needed from 
the veteran and told him that VA would request records for 
him if he provided sufficient information to identify the 
records.  No additional private medical evidence was 
subsequently added to the claims file.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
issue on appeal involving the matter of whether a previously 
denied claim may be reopened, VA's duty to assist the veteran 
in the development of his claim is not triggered unless and 
until the claim is reopened.  See 38 U.S.C.A. § 5103A.  

With respect to the issues of entitlement to service 
connection for residuals of a right knee and a right 
shoulder injury, the Board would note that the veteran has 
not been provided a VA examination in order to determine 
whether he has residuals of a right knee and/or a right 
shoulder injury related to his military service.  
Nevertheless, none is required in this case.  Such 
development is to be considered necessary only if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but, unlike this case, contains competent evidence of 
diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury 
or disease in service, or has a presumptive disease during 
the pertinent presumptive period; and indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on each.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folders with respect to the issues decided 
herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his June 2004 personal hearing.  The Board additionally finds 
that VA has complied with general due process considerations.  
See 38 C.F.R. § 3.103 (2004).  

Service Connection Claims 

Laws And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b).  In order to show a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the veteran's claim.  38 C.F.R. § 3.303(b).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant. See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Residuals Of Right Knee and Right Shoulder Injuries

Factual Basis

The veteran's service medical records reveal that he fell on 
his right shoulder playing football in August 1973; X-rays of 
the shoulder did not show any fracture.  The diagnosis was 
possible sprain.  It was reported in October 1974 that the 
veteran had possible torn ligaments in the right knee 
following a football injury; the diagnosis was sprain of the 
medial collateral ligament of the right knee, moderate.  
There were no complaints of right knee or shoulder disability 
on the veteran's March 1994 separation medical history 
report, and his upper and lower extremities were normal on 
physical examination in March 1994.  

VA treatment records dated from April 1995 to October 2003, 
and VA examination reports in June 1996 and Janaury 1998, do 
not contain any complaints or findings of right knee or right 
shoulder disability.  The veteran fell and hurt his left 
elbow and shoulder in January 2002; it was noted on 
evaluation at the time that there was good range of motion of 
the shoulders.

It was noted on VA hypertension examination in July 2003 that 
the veteran's extremities were essentially normal.

The veteran testified at his June 2004 personal hearing that 
he injured his right knee and right shoulder in service and 
that they have continued to bother him since service 
discharge.

Analysis

As noted above, in order to warrant entitlement to service 
connection, there must be medical evidence of current 
disability, evidence of disability in service, and a 
causal connection between the current disability and 
service.  Although there is evidence of right shoulder 
injury in August 1973 and of right knee injury in October 
1974, the subsequent service medical records do not show a 
chronic disability of the shoulder or knee, including on 
discharge examination in March 1994.  Additionally, there 
is no medical evidence after service discharge of either 
residuals of a right shoulder injury or residuals of a 
right knee injury.  Since there is no current evidence of 
right shoulder or right knee residuals, there cannot be 
medical nexus evidence showing a causal relationship 
between service and residuals of either a right shoulder 
or right knee disability.  Consequently, because all 
elements of Hickson have not been shown, service 
connection for right shoulder and for right knee 
disability is not warranted.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Hypertension

Factual Background

Prior to March 1994, the veteran's service medical records 
show all systolic blood pressure readings to be lower than 
140 mm and all diastolic readings to be lower than 90 mm, 
except for systolic readings of 144 in February 1978, 150 
in May 1990, and 140 in February 1993 and diastolic 
readings of 90 in May 1987 and August 1989.  Multiple 
monitored blood pressure recordings in March 1994 were 
140/90 on the 15th, 132/90 on the 17th, 130/90 and 142/92 on 
the 18th, 132/94 on the 21st, 142/87.  Subsequent readings 
in March 1994 were 140/82 on the 30th, and 129/80 on the 
31st.  

VA treatment records from April 1995 to February 1996 
reveal blood pressure readings of 148/92 in April 1995, 
132/92 in June 1995 with an impression of diastolic 
hypertension, 152/95 in October 1995, 147/94 in December 
1995, and 133/79 in February 1996.

On VA examination in June 1996, the veteran's blood 
pressure was 150/100.  Essential hypertension was 
diagnosed.

Blood pressure readings during treatment in July and 
August 1996 were 163/99 and 134/86.  Hypertension was 
diagnosed in August 1996.

On VA cardiovascular evaluation in January 1998, there 
were three blood pressure readings of 140/100.  The 
diagnosis was essential hypertension, untreated.  After 
reviewing the veteran's service medical records, the 
examiner concluded that although the veteran's blood 
pressure readings on a five day blood pressure check at 
retirement in March 1994 showed slightly elevated systolic 
and diastolic levels, they were not consistently elevated.  
The examiner noted that there was no documentation of the 
veteran being treated for hypertension prior to 1997.

VA treatment records from January 2002 to October 2003 
reveal that the veteran's systolic level was primarily 
over 140 and his diastolic level was primarily over 90.  
It was noted in December 2002 that the veteran was being 
given anti-hypertensive medication.  

The diagnosis on VA examination in July 2003 was essential 
hypertension.  The examiner concluded, after reviewing the 
claims file, that the veteran's blood pressure readings at 
discharge were not diagnostic of essential hypertension 
and that the veteran's present hypertension was unrelated 
to service.

The veteran testified in June 2004 that there is evidence 
of consistently elevated blood pressure readings in 
service and soon after retirement.

Analysis

For VA rating purposes, "hypertension" means that 
diastolic blood pressure is predominately 90 mm. or 
greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1 (2004).  Hypertension must be confirmed by readings 
taken two or more times on at least three different days.  

The veteran's service medical records reveal that, when 
blood pressure readings were monitored on four different 
days in March 1994, diastolic readings were primarily 90 
mm or higher.  Although two subsequent diastolic blood 
pressure readings in March 1994 were under 90, post-
service diastolic readings in April and June 1995 were 92 
and diastolic hypertension was diagnosed in June 1995.  
Essential hypertension was diagnosed on VA examination in 
June 1996, and it has been noted that the veteran was 
given medication for his hypertension in 1997.  Subsequent 
medical evidence shows predominately elevated blood 
pressure readings, and essential hypertension was 
diagnosed on VA examination in July 2003.

Although there are two VA opinions on file which conclude 
that the veteran did not have essential hypertension at 
service discharge because his blood pressure readings in 
service were not consistently elevated, the Board notes 
that these opinions do not comment on the significance of 
the continued elevated diastolic blood pressure readings 
shown within a year of service discharge.  Additionally, 
there is a diagnosis of diastolic hypertension in June 
1995 and a diagnosis of essential hypertension in June 
1996.  The Board concludes that, based on the medical 
evidence both in service and after service discharge, 
including during the presumptive first year after 
discharge, it is at least as likely as not that the 

veteran's current essential hypertension is related to his 
military service.  Accordingly, based on the doctrine of 
reasonable doubt, the Board concludes that service 
connection for hypertension is warranted.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

New And Material Evidence Claim

Residuals Of Traumatic Phlebothrombosis

Law and Regulations

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2003).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim. 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  Only evidence presented since the last final 
denial on any basis, either upon the merits of the case, 
or upon a previous adjudication that no new and material 
evidence had been presented, will be evaluated in the 
context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided 
upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light 
of all the evidence, both new and old, after ensuring that 
the VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a).  Because the veteran 
filed his request to reopen his claim after August 29, 
2001, the current version of the law remains applicable in 
this case.

Factual Background

The issue of entitlement to service connection for traumatic 
phlebothrombosis was denied by the RO in March 1995 because 
the condition had resolved in service.  

The "old" evidence

The evidence on file at the time of the March 1995 
decision were the veteran's service medical records.  

The veteran's service medical records reveal that he had 
severe local tenderness in the medial aspect of the right 
lower leg in July 1976; shin splints were diagnosed.  
According to a Janaury 1990 report, deep vein thrombosis 
developed in September 1989 when the veteran had an 
accidental laceration of the right thigh and tied a 
tourniquet around his leg.  A venogram confirmed deep vein 
thrombosis, and he was given Coumadin.  He was considered 
to be doing well.  The assessment in January 1990 was 
status post deep vein thrombosis of the right lower 
extremity, and it weas noted that there was no risk factor 
for recurrent deep vein thrombosis.  The veteran had 
localized cellulitis of right lower leg in September 1990, 
and it was noted on follow-up for infection of the right 
lower leg in October 1990 that the veteran had been given 
medication and the pain was gone.  The diagnosis was 
superficial phlebothrombosis of the right leg.  According 
to the March 1994 separation physical examination, the 
veteran's lower extremities were normal.  It was noted on 
the separation examination that the veteran had had 
traumatic phlebothrombosis that had resolved.  A vascular 
stress evaluation later in March 1994 was normal.  

The additional evidence

Evidence received since March 1995 consists of VA 
treatment records dated from April 1995 to October 2003; 
VA examination reports dated in June 1996, January 1998, 
and July 2003; a transcript of the veteran's hearing 
testimony before the Board; and statements by and on 
behalf of the veteran.  

Medical evidence prior to July 2002 does not contain any 
complaints, findings, or diagnosis involving the right 
leg, including residuals of traumatic phlebothrombosis.  
The veteran complained in July 2002 of a one and a half 
week history of discomfort in the back of the right leg.  
The assessment was leg spasm/strain.  He complained in 
February 2003 of an at least one month history of right 
lateral lower leg pain.  The assessment in March 2003 was 
possible thrombosed varicosity of the lateral aspect of 
the right lower leg.  He was to be sent to the vascular 
clinic for evaluation.  It was noted in April 2003 that a 
Doppler ultrasound showed no evidence of deep vein 
thrombosis from the right femoral vein through the 
popliteal vein; the assessment was right lower extremity 
pain inconsistent by history and physical examination with 
a problem of vascular origin.

The veteran testified at his June 2004 personal hearing 
that he continued to have problems with phlebothrombosis.

Analysis

As discussed by the Board in the law and regulations section 
above, in order for the veteran's claim to be reopened, new 
and material evidence must be of record.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  The Board observes that there 
must be new and material evidence as to any aspect of the 
veteran's claim that was lacking at the time of the last 
final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The issue of entitlement to service connection for traumatic 
phlebothrombosis was denied by an unappealed rating decision 
in March 1995 because it was considered to have resolved in 
service.

The medical evidence received by VA since March August 1995, 
which consists of VA outpatient treatment records and VA 
examination reports, does not show any evidence of residuals 
of traumatic phlebothrombosis.  In fact, the initial post-
service complaints involving the right leg were not until 
July 2002, and subsequent evaluation, which included Doppler 
ultrasound, did not show any disability related to traumatic 
phlebothrombosis.  Consequently, there is also no medical 
nexus opinion linking a current residual of phlebothrombosis 
to service.  

With respect to the veteran's June 2004 testimony, the Board 
notes that the veteran did not specify any medical evidence 
that shows that his post-service right leg problems are 
residuals of phlebothrombosis.  Moreover, the veteran's 
testimony cannot be used to establish a nexus between an 
alleged current disability and service because a layperson is 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  

Consequently, because the veteran has not submitted competent 
medical evidence that serves to link current residuals of 
phlebothrombosis to service, his claim may not be reopened.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability).  Because the evidence 
submitted since March 1995 is not new and material, the claim 
of service connection for residuals of phlebothrombosis is 
not reopened and the benefit sought on appeal remains denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is not 
applied.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for residuals of a right knee injury is 
denied.  

Service connection for residuals of a right shoulder injury 
is denied.

Service connection for hypertension is granted.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for residuals of traumatic 
phlebothrombosis not having been submitted, the claim is not 
reopened and the benefit sought on appeal remains denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



